Dunbar, J.
This is an equitable action and no exceptions were taken to the findings of fact or conclusions of law made by the trial judge. Under the laws of 1893, and in accordance with the decision of this court in Washington Brick, Lime & Mfg. Co. v. Adler, ante, p. 24, and further, in accordance with the uniform holdings of this court, the evidence upon which the findings of fact were based cannot be reviewed here. The result will be that the statement of facts must be stricken from the record; and, as it is conceded that no questions of law arise upon the pleadings in this case, the appeal will be dismissed and the judgment of the lower court affirmed.
Hoyt, 0. J., and Scott and Gordon, JJ., concur.